TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00515-CR


                                The State of Texas, Appellant

                                               v.

                                    Rafael Goris, Appellee


              FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
            NO. 2001, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State of Texas has filed a motion to dismiss its appeal from the district court’s

July 29, 2022 order granting Rafael Goris’s motion to suppress evidence. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: September 15, 2022

Do Not Publish